internal_revenue_service number info release date index no cid department of the treasury washington dc person to contact telephone number refer reply to cc it a - cor-117006-00 date date dear commissioner rossotti has asked me to respond to your inquiry dated date concerning the limitation on deductions for food and beverages in sec_274 of the internal_revenue_code in particular you are concerned that the limitation violates the equal protection provisions of the u s constitution by singling out restaurant critics for unfair treatment since deductions for business_expenses in no other profession are thus limited i hope the following information is helpful a taxpayer may not deduct personal living or family_expenses pursuant to sec_262 unless otherwise expressly provided under sec_162 a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_274 generally provides with a few limited exceptions that a deduction for any expense for food or beverages is limited to percent of the amount of the expense this limitation reflects congress’ view that meal expenses inherently involve an element of personal living_expenses generally some portion of business meal and entertainment_expenses represent personal consumption even if the expenses serve a legitimate business_purpose the committee believes that denial of some part of the deduction is appropriate as a proxy for income inclusion of the consumption element of the meal or entertainment h_rep_no 1993_3_cb_221 see also s rep no vol c b generally a statutory disallowance of a deduction meets the equal protection provisions unless it does not bear a rational relation to a legitimate governmental purpose 461_us_540 as set forth above it appears that congress established the limitation on food and beverages to separate the inherently_personal elements of a meal expenditure from the business elements and to appropriately disallow the deduction for the personal elements if you do not believe the equal protection standards have been met with respect to restaurant critics then your proper recourse would be through legislative channels cor-117006-00 sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
